Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00774-CV

                                     Cory L. MOORE,
                                         Appellant

                                             v.

                                  JORDAN FORD, LTD.,
                                       Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 372160
                           Honorable Irene Rios, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee recover the costs of this appeal from appellant.

       SIGNED July 10, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice